                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

PATRICIA G. JOYCE,

                            Plaintiff,

-vs-                                                     Case No. 3:18-cv-1521-J-34JBT

THE UNITED STATES,

                      Defendant.
_____________________________________/


                                         ORDER


       THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 8;

Report), entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

February 27, 2019. In the Report, Judge Toomey recommends that Plaintiff’s Application

to Proceed in District Court Without Prepaying Fees or Costs (Dkt. No. 4), which the Court

construes as a Motion for Leave to Proceed In Forma Pauperis, be denied, and this case

be dismissed. See Report at 1-2. Plaintiff has failed to file objections to the Report, and

the time for doing so has now passed.

       The Court “may accept, reject, or modify, in whole or in part, the finding or

recommendations by the magistrate judge.” 28 U.S.C. § 636(b). If no specific objections

to findings of facts are filed, the district court is not required to conduct a de novo review

of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993); see

also 28 U.S.C. § 636(b)(1). However, the district court must review legal conclusions de

novo. See Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);



                                             -1-
United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at *1 (M.D. Fla.

May 14, 2007).

      Upon independent review of the file and for the reasons stated in the Magistrate

Judge’s Report, the Court will accept and adopt the legal and factual conclusions

recommended by the Magistrate Judge. Accordingly, it is hereby

      ORDERED:

      1. The Magistrate Judge’s Report and Recommendation (Dkt. No. 8) is

         ADOPTED as the opinion of the Court.

      2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

         Costs (Dkt. No. 4), which this Court construes as a Motion for Leave to Proceed

         In Forma Pauperis, is DENIED.

      3. This case is DISMISSED.

      4. The Clerk of Court is directed to terminate all pending motions and deadlines

         as moot and close the file.

      DONE AND ORDERED in Jacksonville, Florida, this 26th day of March, 2019.




ja

Copies to:

Counsel of Record
Pro Se Party




                                         -2-
